Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 recites at the 7th line of the claim (line 9 of page 13 of the applicant provided line numbering) “underside to of the parallel”, delete “to” from this section.
Claim 1 recites at line 12 of page 14 “said parallel rods” which should be replaced with –said parallel upright rails--.
Claim 13 recites at line 19 of page 17 “both parallel rods” which should be replaced with –said parallel upright rails”
Claim 13 recites at line 21 of page 17 “rods” which should be replaced with –rails--.
Claim 13 recites at line 5 of page 18 “rods” which should be replaced with –rails--.
Claim 13 recites at line 7 of page 19 “said parallel rods of said first container and said parallel rods of said second container” which should be replaced with --said parallel rails of said first container and said parallel rails of said second container--.
Claim 13 recites at line 11 of page 19 “parallel rods” which should be replaced with –parallel rails--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 detail a room air conditioning unit. Baumann et al (US 10,739,018) and Dubin et al (US 5,582,025) are considered to be the closest prior art of record.
Regarding Baumann: Baumann disclose a saddle type window air conditioner including first and second sections (114 and 112) each having parallel upright rails (132 and 134 or more specifically 136 thereof for each) connected by cross members (top and bottom of chaseway 130 shown in figure 4). However using the top and bottom of chaseway 130 as crossmembers would make them unavailable to correspond to the first and second covers (although one cover, unlabeled, is shown in figure 4).
Regarding Dubin: Dubin discloses a saddle type window air conditioner including first and second sections (22 and 21) having common parallel upright rails (69). Dubin notes that a selection of fixed sized brackets is provided for varying width openings (4:55-58). Thus presumably upright rails 69 must be adjustable. Borrowing from the telescopic construction of Baumman (132 and 134 being a two part construction) still does not yield each and every limitation of claims 1 and 13.
Although Baumann and Dubin are similar to the instantly claimed invention neither, alone or in combination with any other known reverence, would yield the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763